UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14a INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e) (2) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 GREEN EARTH TECHNOLOGIES, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: GREEN EARTH TECHNOLOGIES, INC. 10 Bank Street, Suite 680 White Plains, New York 10606 (877) 438-4761 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD AT 10:00 A.M., EASTERN TIME, TUESDAY, DECEMBER 7, 2010 To the Stockholders: You are cordially invited to attend the Annual Meeting of Stockholders (the “Annual Meeting”) of Green Earth Technologies, Inc., a Delaware corporation (the “Company”), which will be held at 10:00 a.m. Eastern Time on Tuesday, December 7, 2010 at 1136 Celebration Boulevard, Celebration, Florida 34747 to consider and act upon the following matters, all as more fully described in the accompanying Proxy Statement: 1. The election of two Class II directors to serve until the 2013 annual meeting of the Company’s stockholders or until their respective successors have been elected and qualified; 2. Approval of an amendment of the Company’s certificate of incorporation to increase the number of shares of common stock authorizedfrom 200,000,000 to 300,000,000 shares; 3. Approval of an amendment to the Company’s 2008 Employee Stock Award and Incentive Plan to increase the number of shares available for awards thereunder from 20,000,000 to 40,000,000; 4. Advisory approval of the appointment of independent auditors for fiscal year 2011; and 5. To transact such other business as may properly come before the Annual Meeting or any adjournment thereof. Stockholders of record of the Company’s common stock at the close of business on October 15, 2010, the record date set by the Board of Directors, are entitled to notice of, and to vote at, the Annual Meeting and at any adjournment or postponements thereof. THOSE WHO CANNOT ATTEND ARE URGED TO SIGN, DATE, AND OTHERWISE COMPLETE THE ENCLOSED PROXY AND RETURN IT PROMPTLY IN THE ENCLOSED ENVELOPE. ANY STOCKHOLDER GIVING A PROXY HAS THE RIGHT TO REVOKE IT ANY TIME BEFORE IT IS VOTED. By Order of the Board of Directors, Greg D. Adams, Secretary White Plains, New York October 26, 2010 * Important Notice Regarding Internet Availability of Proxy Materials for the Annual Meeting to Be Held on Tuesday, December 7, 2010. The proxy materials for the Annual Meeting, including the Annual Report and the Proxy Statement are available at http://www.getg.com * GREEN EARTH TECHNOLOGIES, INC. 10 Bank Street, Suite 680 White Plains, New York 10606 (877) 438-4761 PROXY STATEMENT This proxy statement contains information related to the 2010 Annual Meeting of Stockholders (“Annual Meeting”) of Green Earth Technologies, Inc., a Delaware corporation (“we”, “us”, “our” or the “Company”), to be held at 10:00 a.m. Eastern Time on Tuesday, December 7, 2010 at 1136 Celebration Boulevard, Celebration, Florida 34747 and at any postponements or adjournments thereof. The approximate date of mailing for this proxy statement, proxy card and a copy of our annual report to stockholders for the fiscal year ended June 30, 2010, is October 26, 2010. SOLICITATION AND REVOCATION OF PROXIES A form of proxy is being furnished herewith by the Company to each stockholder and, in each case, is solicited on behalf of the Board of Directors of the Company (the “Board”) for use at the Annual Meeting. Stockholders are requested to complete, date and sign the accompanying proxy and return it promptly to the Company. Your execution of the enclosed proxy will not affect your right as a stockholder to attend the Annual Meeting and to vote in person. Any stockholder giving a proxy has the right to revoke it at anytime by (i) a later-dated proxy, (ii) a written revocation sent to and received by the Secretary of the Company prior to the Annual Meeting or (iii) attendance at the Annual Meeting and voting in person. The entire cost of soliciting these proxies will be borne by the Company. The Company may pay persons holding shares in their names or the names of their nominees for the benefit of others, such as brokerage firms, banks, depositories, and other fiduciaries, for costs incurred in forwarding soliciting materials to their principals. Members of the management of the Company may also solicit stockholders in person or by telephone, telegraph or telecopy following solicitation by this proxy statement but will not be separately compensated for such solicitation services. If your shares are registered directly in your name with Issuer Direct Corporation, our transfer agent, you are considered a stockholder of record. As a stockholder of record at the close of business on October 15, 2010 (the “Record Date”), you can vote in person at the Annual Meeting or you can provide a proxy to be voted at the Annual Meeting by signing and returning the enclosed proxy card. If you submit a proxy card, we will vote your shares as you direct. If you submit a proxy card without giving specific voting instructions, those shares will be voted as recommended by the Board. If your shares are held in a stock brokerage account or other nominee, you are considered the beneficial owner of those shares, and your shares are held in “street name.” If you hold your shares in “street name,” you will receive instructions from your broker or other nominee describing how to vote your shares. If you do not instruct your broker or nominee how to vote such shares, they may vote your shares as they decide as to each matter for which they have discretionary authority under the rules of the New York Stock Exchange. STOCKHOLDER’S VOTING RIGHTS Only holders of record of the Company’s common stock, par value $0.001 per share (“Common Stock”), at the close of business on the Record Date will be entitled to notice of, and to vote at, the Annual Meeting or at any adjournment or postponements thereof.On the Record Date there were 134,918,153 shares of Common Stock outstanding with one vote per share. Our Bylaws provide that the holders of a majority of the shares of Common Stock issued and outstanding and entitled to vote at the Annual Meeting, present in person or represented by proxy, will constitute a quorum for the transaction of business at the Annual Meeting.A complete list of stockholders entitled to vote at the Annual Meeting will be available for examination by any stockholder at our corporate headquarters, 10 Bank Street, White Plains, New York 10606, during normal business hours for a period of ten days before the Annual Meeting and at the time and place of the Annual Meeting. 1 Voting Requirements Election of Director.The election of the two Class II director nominees will require a plurality of the votes cast for their election at the Annual Meeting.In the election of the Class II directors, votes may be cast in favor of or withheld with respect to the nominees.Votes that are withheld will be excluded entirely from the vote and will have no effect on the outcome of the vote. Approval of the Charter Amendment.The affirmative vote of a majority of the shares outstanding and entitled to vote at the Annual Meeting is required to approve the amendment to our certificate of incorporation to increase the number of shares of Common Stock we are authorized to issue from 200,000,000 to 300,000,000 shares.Abstentions and broker non-votes on this matter will be treated as “present” for quorum purposes and will have the same effect as a vote against the proposal. Approval of the Plan Amendment and Advisory Approval of the Appointment of Independent Auditors.The affirmative vote of a majority of the votes cast on the matter by stockholders entitled to vote at the Annual Meeting is required to approve (i) an amendment to our 2008 Stock Award and Incentive Plan (the “Plan”) to increase the number of shares available for awards thereunder from 20,000,000 to 40,000,000; and (ii) the appointment of our independent auditors for the fiscal year ending June 30, 2011 on an advisory basis.Abstentions and broker non-votes on this matter will be treated as “present” for quorum purposes.However, since abstention and broker non-votes are not treated as a “vote” for or against the matter, it will have no effect on the outcome of the vote. PROPOSAL NO. 1 ELECTION OF CLASS II DIRECTORS Our Board currently consists of five members and is divided into three classes, with one Class I Director, two Class II Directors and two Class III Directors.Directors serve for three-year terms with one class of directors being elected by our stockholders at each annual meeting. At the Annual Meeting, two Class II Directors will be elected to serve until the annual meeting of stockholders in 2013 and until such directors’ successors are elected and qualified.The Board has nominated Humbert Powell and David Buicko for re-election as Class II Directors.We intend to vote the shares over which we have a proxy for their re-election.In the event either nominee is unable or unwilling to serve as a director, we intend to exercise our proxy to elect such person designated by the Board in substitution.We have no reason to believe that either of Messrs. Powell or Buicko will not be a candidate or will be unable to serve if re-elected. Set forth below are the biographies of the nominees for election as Class II directors and all other members of the Board who will continue in office. The Board Unanimously Recommends a Vote FOR the Election of the Class II Directors and Proxies that are Signed and Returned Will Be So Voted Unless Otherwise Instructed. ***** 2 DIRECTORS AND EXECUTIVE OFFICERS The names, ages and titles of our executive officers and directors, as of the Record Date, are as follows: Name Age Position William J. (Jeff) Marshall (1) 55 Class III Director, Chairman of the Board and Chief Executive Officer Jeffrey Loch (1) 47 Class III Director, President and Chief Marketing Officer* Greg D. Adams 49 Chief Operating Officer, Chief Financial Officer and Secretary** Janet Jankura (2)(3) 48 Class I Director Humbert Powell (4)(5)(6) 71 Class II Director David Buicko (6)(7) 57 Class II Director *Appointed president and chief marketing officer on September 15, 2010. ** Appointed chief operating officer on September 15, 2010. (1)Term as a director expires at the 2011 annual meeting of stockholders. (2)Compensation Committee Chair. (3)Term as director expires at the 2012 annual meeting of stockholders. (4)Member of our Audit Committee. (5)Member of our Compensation Committee. (6)Term as a director expires at the Annual Meeting and a director nominee of the Board. (7)Audit Committee Chair. William J. (Jeff) Marshall has been our chief executive officer and chairman of the Board since February 2008. From 2006 to 2008, Mr. Marshall served as managing partner of CRT Private Equity, the private equity investment arm of CRT Capital Group which absorbed RockRidge Capital Partners in 2006, of which Mr. Marshall was the founder and senior managing partner from 2002 to 2006.From 1996 to 2002, Mr. Marshall was the senior managing partner at VantagePoint Venture Partners with over $3.5 billion under management and four technology investment funds. From 1985 to 1996, Mr. Marshall was a senior managing director, chief technology officer and head of the Communications Technologies Group (CTG) at Bear Stearns, where, in addition to his other duties, he worked with the Corporate Finance and Technology Group advising both public and private companies on financing, mergers and acquisitions and other strategic transactions. Mr. Marshall is currently a member of the board of directors of Zolon Corporation.From 1989 to 2005 he was a member of board of the Securities Industry Association Technology Committee. He is a graduate of New York University in Finance and Computer Applications and Information Systems (B.S.), and the Harvard Management Program in Strategic Technology and Business Development.Mr.Marshall was selected as a director because of his in-depth knowledge of our operations, financial condition and strategy in his position as our chief executive officer, as well as his extensive experience managing private equity which provides the Board with a critical link to management and the perspective of a fund manager with a deep understanding of the financial markets. Jeffrey Loch, one of our founders, has been our president and chief marketing officer since September 2010 and a director since February 2009. Mr. Loch is a principal of Marketiquette, a marketing company he co-founded in 2001 that provides branding and go-to-market strategies as well as national sales representative coverage. Mr. Loch is a graduate of Albion College where he received his B.A. degree in Management and Economics in 1984..Mr.Loch was selected as a director because of his in-depth knowledge of our operations and products as our president and chief marketing officer which would help enable the Board to provide its oversight function with the benefit of management’s perspective of our business. 3 Greg D. Adams has been our chief operating officer since September 2010, and our chief financial officer and secretary since March 2008.From 1999 to 2008, he served as chief financial officer, chief operating officer and director of EDGAR Online Inc., a leading provider of business information.From 1994 to 1999, he was also chief financial officer and senior vice president, finance of PRT Group Inc., a technology solutions company and the Blenheim Group Plc., U.S. Division, a conference management company.Mr. Adams began his career in 1983 at KPMG in the audit advisory practice where he worked for 11 years.Mr. Adams is a Certified Public Accountant, a member of the New York State Society of Certified Public Accountants and the American Institute of Certified Public Accountants, and served as vice chairman of Financial Executives International’s committee on finance and information technology.He received a B.B.A. degree in Accounting from the College of William & Mary. Non-Employee Directors Janet Jankura has been a director since February 2008.Ms. Jankura is a Township Trustee in Richfield, Ohio.From 1999 to 2003, she was chief human resource officer for units of Rockwell Automation and National City Corporation.From 1996 to 1997, she chaired the Cleveland Museum of Art Young Friends board of directors and was a co-founder and trustee for Cleveland Bridge Builders, which supports inter-generational leadership training and succession planning in regional business and civic sectors.Ms. Jankura received her M.S. in Organizational Behavior from the University of Hartford, Connecticut and subsequently served as a U.S. Marine Corps officer.Ms. Jankura is a current member of the U.S. Department of Interior’s Bureau of Land Management National Wild Horse and Burro Advisory Board.Ms.Jankura was selected as a director because of her background and experience, and her position with the U.S. Department of Interior which provides the Board with valuable management and leadership skills and insight into business opportunities with U.S. governmental agencies. Humbert Powell has been a director since November 2008.Since 1996, Mr. Powell has been a managing director at Sanders Morris Harris, an investment banking firm, headquartered in Houston, Texas, known for its energy financings.He is a senior member of the firm’s Equity Capital Markets and Investment Banking divisions.Mr. Powell holds a degree in Business and Economics from Salem-Teikyo University and is a trustee of this college.Current and recent board affiliations include: Lottery Dynamics, Alliance Distributors Holding Inc. (Pink Sheets:ADTR.PK), Endeavor International Corp. (formerly Continental Southern Resources Inc.) and Green Holdings Inc. (a Carbon Credit Company).Mr.Powell was selected as a director because of his in-depth knowledge of the investment banking sector and financial analysis which provides the Board with valuable insight on growth and acquisition strategies. David M. Buicko has been a director since September 2010. Since 1986, Mr. Buicko has been the chief operating officer of the Galesi Group, a leading industrial real estate developer in the Northeast and owner of one of thelargest, most versatilethird-party logistics companies in the region.He is responsible for the day to day operations of the Galesi Group’s operating divisions including commercial real estate, industrial parks, distribution and logistics and the exploration and production of natural resources.Mr. Buicko is a member of a variety of local professional, economic development and charitable organizations and is the current chairman of the Center for Economic Growth, a regional economic development organization.He also serves on the board of numerous privately held companies in the real estate, oil and gas industries.Mr.Buicko is a certified public accountant and a graduate of Siena College where he received a B.B.A. degree in Accounting in 1975.Mr.Buicko was selected as a director because of his background and experience in senior management which provides the Board with valuable management and leadership skills and insight into our business. Family Relationships None of the directors or executive officers are related by blood, marriage or adoption. 4 CORPORATE GOVERNANCE AND BOARD COMMITTEES Director Independence The Board has determined that Ms. Jankura, and Messrs. Powell and Buicko are independent as that term is defined in the listing standards of the NASDAQ.Generally a director is considered independent as long as he or she does not have a relationship with us or management that would interfere with the exercise of independent judgment in carrying out the director’s responsibilities. In determining director independence, the Board considered the compensation paid to Ms. Jankura, and Messrs. Powell and Buicko for the year ended June 30, 2010, disclosed in “Director Compensation” below, and determined that such compensation was for services rendered to the Board and therefore did not impact their ability to continue to serve as independent directors. Board Meetings The Board met four times during fiscal 2010.A majority of the directors attended all of the meetings of the Board. All persons who were directors during fiscal 2010 attended at least 75% of these meetings. Absent special circumstance, each director is expected to attend the Annual Meeting. Committees Established by the Board The Board established an Audit Committee and a Compensation Committee. Audit Committee. The Audit Committee members consist of David Buicko, as chairperson, and Humbert Powell.The Board has determined that Mr. Buicko is the “audit committee financial expert,” as that term is defined in Item 407(d)(5) of Regulation S-K of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The Audit Committee oversees our accounting and financial reporting processes, internal systems of accounting and financial controls, relationships with auditors and audits of financial statements. Specifically, the Audit Committee’s responsibilities include the following: · selecting, hiring and terminating our independent auditors; · evaluating the qualifications, independence and performance of our independent auditors; · approving the audit and non-audit services to be performed by the independent auditors; · reviewing the design, implementation and adequacy and effectiveness of our internal controls and critical policies; · overseeing and monitoring the integrity of our financial statements and our compliance with legal and regulatory requirements as they relate to our financial statements and other accounting matters; · with management and our independent auditors, reviewing any earnings announcements and other public announcements regarding our results of operations; and · preparing the report that the SEC requires in our annual proxy statement. A copy of the Audit Committee charter has been posted on our Web site at www.getg.com.The Audit Committee met four times during the 2010 fiscal year. Compensation Committee. The Compensation Committee members consist of Janet Jankura, as chairperson, and Humbert Powell. The Compensation Committee assists the Board in determining the development plans and compensation of our officers, directors and employees. Specific responsibilities include the following: · determining the compensation (including, base salary and bonus) and benefits payable to our chief executive officer; · determining, approving and/or recommending to the Board, the compensation and benefits payable to our other executive officers; · reviewing the performance objectives and actual performance of our officers; and · administering our stock option and other equity and incentive compensation plans. 5 The chief executive officer may not be present during any deliberations on his compensation. A copy of the Compensation Committee charter has been posted on our Web site at www.getg.com.The Compensation Committee met two times during the 2010 fiscal year. Code of Ethics We have adopted a Code of Ethics (the “Code of Ethics”), which applies to all directors, officers and employees. A copy of the Code of Ethics is available on our web site under the heading “Investor Quick Facts.” We intend to make available on our web site any future amendments or waivers to our Code of Ethics within four business days after any such amendments or waivers. Disclosure of Director Qualifications In lieu of a nominating committee, the Board is responsible for assembling for stockholder consideration a group of nominees that, taken together, have the experience, qualifications, attributes, and skills appropriate for functioning effectively as a Board.The Board regularly reviews its membership composition in light of our changing requirements, assesses its own performance, and the feedback from stockholders and other key constituencies. In identifying and recommending nominees for positions on the Board, the Board places primary emphasis on the following:(i) a candidate’s judgment, character, expertise, skills and knowledge useful to the oversight of our business; (ii) a candidate’s business or other relevant experience; and (iii) the extent to which the interplay of the candidate’s expertise, skills, knowledge and experience with that of other members of the Board will build a board of directors that is effective, collegial and responsive to our needs. In addition, the Board seeks to include a complementary mix of individuals with diverse backgrounds and skills reflecting the broad set of challenges that it confronts.These individual qualities can include matters like experience in our industry, technical experience (for example, financial or technological expertise), experience gained in situations comparable to ours (e.g., financial service companies, growth companies, and companies that grow through acquistions), leadership experience, and relevant geographical experience. Stockholders who wish to recommend director candidates for consideration by the Board may do so by mailing a written recommendation to the Board in accordance with the procedures set forth in the section entitled “Stockholder Communication with the Board of Directors” appearing elsewhere in this proxy statement.Such recommendation must include the following information as of the date of recommendation: · the name and address of the stockholder submitting the recommendation, the beneficial owner, if any, on whose behalf the recommendation is made and the director candidate; · the class and number of shares of our Common Stock the stockholder owns beneficially and of record and, in the case where the stockholder is the record owner but not the beneficial owner, the name of the beneficial owner, including the holding period for such shares; · full biographical information concerning the director candidate, including a statement about the candidate’s qualifications; and · a written consent of the candidate (1) to be named in the Company’s proxy statement and stand for election if nominated by the Board and (2) to serve if appointed by the stockholders. Recommendations by stockholders for director candidates to be considered by the Board must be submitted not later than the 120th calendar day before the first anniversary of the date our proxy statement was released to stockholders in connection with the previous year’s annual meeting.The submission of a recommendation by a stockholder in compliance with these procedures will not guarantee the selection of the stockholder’s candidate or the inclusion of the candidate in our proxy statement. 6 Board Leadership Structure Mr.Marshall has served as chairman of the Board and chief executive officer since February 2008.Our By-Laws give the Board the flexibility to determine whether the roles of chairman and chief executive officer should be held by the same person or by two separate individuals.Each year, the Board evaluates our leadership structure and determines the most appropriate structure for the coming year based upon its assessment of our position, strategy, and our long term plans.The Board also considers the specific circumstances we face and the characteristics and membership of the Board.At this time, the Board has determined that having Mr. Marshall serves as both the chairman and chief executive officer is in the best interest of our stockholders.We believe this structure makes the best use of the chief executive officer’s extensive knowledge of our business and personnel, our strategic initiatives and our industry, and also fosters real-time communication between management and the Board. The Board’s Oversight of Risk Management The Board recognizes that companies face a variety of risks, including credit risk, liquidity risk, strategic risk, and operational risk. The Board believes an effective risk management system will (1)timely identify the material risks that we face, (2)communicate necessary information with respect to material risks to senior executives and, as appropriate, to the Board or relevant Board committee, (3)implement appropriate and responsive risk management strategies consistent with the Company’s risk profile, and (4)integrate risk management into our decision-making.The Board encourages and management promotes a corporate culture that incorporates risk management into our corporate strategy and day-to-day business operations. The Board also continually works, with the input of our management and executive officers, to assess and analyze the most likely areas of future risk for us. Stockholder Communication with the Board of Directors The Board has established a process to receive communications from stockholders. Stockholders and other interested parties may contact any member (or all members) of the Board, or the non-management directors as a group, by mail or electronically. To communicate with the Board, any individual director or any group of directors, correspondence should be addressed to the Board or any such individual directors or group of directors by either name or title. All such correspondence should be sent “c/o Corporate Secretary” at Green Earth Technologies, Inc., 10 Bank Street, Suite 680, White Plains, New York 10606.All communications received as set forth in the preceding paragraph will be opened by the secretary of the Company for the sole purpose of determining whether the contents represent a message to our directors.Any contents that are not in the nature of advertising, promotions of a product or service, patently offensive material or matters deemed inappropriate for the Board will be forwarded promptly to the addressee.In the case of communications to the Board or any group of directors, the Company’s secretary will make sufficient copies of the contents to send to each director who is a member of the group to which the envelope or e-mail is addressed. BENEFICIAL OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information concerning the beneficial ownership of the outstanding shares of Common Stock as of the Record Date by:(i) each person who is known by the Company to own beneficially more than 5% of the outstanding shares of Common Stock, (ii) each director and director nominee, (iii) each of the Named Executive Officers in the Summary Compensation Table below and (iv) all directors and executive officers as a group. 7 Name of Beneficial Owner(1) Number of Shares Beneficially Owned(2) Percent of Class(2) Executive Officers: William J. (Jeff) Marshall (3 ) % Simon Higgs (4) % Greg D. Adams (5 ) % Jeffrey Loch -
